Citation Nr: 0624042	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-00 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for right and left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 until 
September 1975.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2004 
rating decision of the VA Regional Office (RO) in Waco, Texas 
that denied service connection for PTSD and bilateral knee 
disability.

(The issue of entitlement to service connection for right and 
left knee disability will be remanded for further 
development.  The veteran's PTSD claim is addressed below.)


FINDING OF FACT

The clinical evidence of record does not show that the 
veteran has a diagnosis of PTSD.  


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.304(f), 4.125( (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of service connection for PTSD has been 
accomplished.  As evidenced by the statement of the case, and 
the supplemental statements of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefit sought, and informed of the ways 
in which the current evidence has failed to substantiate this 
claim.  These discussions also served to inform him of the 
evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in August 
2003, September 2003, and October 2005, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claim of service connection for PTSD, what medical and 
other evidence the RO needed from him, what information or 
evidence he could provide in support of the claim, and what 
evidence VA would try to obtain on his behalf.  Such 
notifications, in conjunction with the statements of the 
case, have fully apprised the appellant of the evidence 
needed to substantiate this claim.  He was also advised to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).  The appellant has not been 
specifically notified regarding the criteria for rating any 
disability or an award of an effective date should service 
connection be granted, see Dingess v. Nicholson, 19 Vet. App. 
473 (2006); however, neither a rating issue nor an effective 
date question is now before the Board.  Consequently, the 
Board does not find that a remand is necessary in this 
regard.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of service connection for PTSD.  
Private clinical records the veteran has identified have been 
requested and associated with the claims folder.  VA clinic 
notes are also of record.  The appellant presented testimony 
on personal hearing in March 2005.  There has been no 
indication from either the appellant or his representative 
that there is outstanding evidence that has not been 
considered.  The Board finds that as to this issue, there is 
no reasonable possibility that further assistance from VA 
would aid him in substantiating the claim.  This is because 
no current disability is clinically indicated, as will be 
discussed below.  The Board thus finds that VA does not have 
a duty to assist that is unmet with respect to this issue.  
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991)

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); 38 C.F.R. § 3.304(f) (2005).

The veteran's service medical records contain a 
neuropsychiatric clinic note dated in June 1974 indicating 
that he was responding to Sinequan and that the dosage would 
be increased.  In July 1974, it was recorded that he showed 
no signs of depression, and that his medicine would be 
tapered off and discontinued over the week.  On service 
separation examination in May 1975, the appellant's 
psychiatric status was evaluated as normal.  He did, however, 
indicate that he had had frequent trouble sleeping, nervous 
trouble of some sort and depression or excessive worry. 

The veteran filed a claim for service connection for 
disabilities that included PTSD in August 2003.  In a 
statement dated in July 2004, he provided a detailed account 
of the stressors in service that he believed led to the 
development of PTSD, including racial strife, problems with 
military authority, financial and domestic difficulties, and 
a trial by court-martial.  He reiterated and elaborated upon 
the reported stressors on personal hearing in March 2005.

Private clinical records dated between 1991 and 1994 were 
received from F. J. Marquez, M.D., showing that the veteran 
received treatment for various complaints and disorders, 
including depression and major depression.

The veteran asserts that he now has PTSD as the result of 
service.  The Board observes in this instance, however, that 
the clinical evidence of record does not show a diagnosis of 
PTSD.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2005).  
The veteran testified upon personal hearing on appeal in 
March 2005 that his private physician had diagnosed PTSD in 
1995 or 1996.  He also described the stressors in service 
that he believed had led to the onset of psychiatric 
disability.  The Board points out, however, that as a 
layperson, the appellant alone cannot support the claim on 
the basis of his assertions alone as he is not competent to 
provide a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  While he may well believe that 
he now has PTSD owing to events and experiences during his 
military service, he is not qualified to render an opinion 
that requires medical expertise, such as the diagnosis or 
cause of a particular disability. See 38 C.F.R. § 3.159(a) 
(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
As for his private physician's diagnosis, the veteran has not 
presented any such evidence.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the 
absence of evidence of the claimed disability, the weight of 
the evidence is against the claim. See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau at 143. Consequently, 
service connection for PTSD must be denied. 38 U.S.C.A. 
§ 5107(b).

The Board thus finds that as there is no evidence of any 
currently diagnosed PTSD, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005), see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for post-traumatic stress disorder is 
denied.




REMAND

The veteran asserts that he now has bilateral knee disability 
that had its onset in service.  The service medical records 
reflect that he underwent an orthopedic examination in 
December 1971 at service entrance upon admission that he had 
a history of recurrent subluxation of the knees.  It was 
noted that he had had no trouble in the past 24 months with 
running or walking.  Physical examination disclosed that the 
knees were within normal limits with no abnormal findings.  
The veteran was determined to be fit for duty.  In this 
regard, it does not appear that any disability was noted at 
entry.  In other words, the veteran was found to be in sound 
condition at that time.  See 38 U.S.C.A. §§ 1111, 1132 (West 
2002 & Supp. 2005).

Subsequent service medical records show that the appellant 
was seen on numerous occasions throughout active duty for 
knee complaints, especially on the left, for which various 
assessments were provided.  He was afforded a compensation 
examination for VA in August 2004 by a fee-based examiner 
whereupon a comprehensive examination was performed.  Left 
knee findings included mild effusion, pain on motion, and 
some limitation of motion.  Limitation of motion and some 
functional impairment were also found to affect the right 
knee.  A right knee medial meniscus tear and arthralgia of 
the left knee were diagnosed.  

The Board notes that the examiner stated that the veteran did 
not have any chronic disability involving the left knee.  
However, this finding appears to be at odds with the 
assessment of arthralgia and findings that suggested an 
underlying problem.  (Moreover, the Board observes that one 
relevant line of the opinion pertaining to the left knee is 
illegible.)  With respect to the right knee, there is no 
opinion as to whether current disability is related to 
problems the veteran experienced in service.  The Board thus 
finds that further development is warranted in this instance 
to reconcile any inconsistency and for clarification of the 
opinion.  The veteran should be afforded another VA 
examination.  

Additionally, review of the record discloses that the veteran 
has not been provided adequate notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issue of service 
connection for bilateral knee disability.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO has sent various 
duty-to-assist and notice letters to the veteran, but none 
that completely addresses all of the requirements of the 
VCAA.  The veteran must therefore be given the required 
notice with respect to this issue on appeal.  Accordingly, 
the case must be remanded in order to comply with the 
statutory requirements of the VCAA.

The case is therefore REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told of the information 
and evidence needed to substantiate his 
claim of service connection, and of what 
part of such evidence he should obtain 
and what part the RO will attempt to 
obtain on his behalf.  He should also be 
told to provide any evidence in his 
possession that is pertinent to his 
claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  The veteran should be scheduled for 
a VA orthopedic examination to 
determine the etiology of left and 
right knee disability.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail and correlated to 
specific diagnoses.  The claims file 
and a copy of this remand should be 
made available to the physician 
designated to examine the appellant.  A 
comprehensive clinical history should 
be obtained.  Based on a thorough 
review of the evidence of record, 
including the veteran's service medical 
records, the examiner should provide an 
opinion, with complete rationale, as to 
the medical probability that the 
veteran now has right or left knee 
disorders that are related to the in-
service injury and/or complaints.  The 
examiner should also indicate whether 
or not any such disabilities are more 
likely than not of post-service onset.  
All opinions should be set forth in 
detail and explained in the context of 
the record.

3.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  (The 
veteran should be informed of the 
requirement to rebut the presumption of 
soundness as set forth in VAOPGCPREC 3-
2003 (July 16, 2003), namely that there 
must be both clear and unmistakable 
evidence that disease existed prior to 
service, and clear and unmistakable 
evidence that it was not aggravated by 
service.  See 38 U.S.C.A. § 1111 (West 
2002).)  Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


